Exhibit 10.2

 

FIFTH AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

WHEREAS, Nabors Industries Ltd. and Nabors Industries, Inc. (collectively, “the
Company”) and William Restrepo (“Executive”), entered into an Executive
Employment Agreement (the “Agreement”) effective as of March 3, 2014 and amended
effective as of January 1, 2015 (the “First Amendment”), July 1, 2015 (the
“Second Amendment”), January 1, 2016 (the “Third Amendment”) and June 10, 2016
(the “Fourth Amendment”); and

 

WHEREAS, the Executive and the Company desire to enter into this amendment (this
“Amendment”);

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree to amend the
Agreement as follows:

 

1.              Section 3.1(d)(vi) of the Agreement is amended by adding the
following sentence as the final sentence: “Notwithstanding the foregoing, if the
Total Shareholder Return for a Performance Cycle is negative, then the number of
TSR Shares that may become Earned Shares with respect to such Performance Cycle
shall not exceed the number of TSR Shares that would become Earned Shares if the
performance goal(s) with respect to relative Total Shareholder Return set forth
in the applicable award agreement had been achieved at Target Performance.”

 

2.              Section 3.1(h) of the Agreement is amended by adding the
following sentence as the final sentence: “Notwithstanding the foregoing, any
TSR Shares that remain unvested at the time of a Change in Control of Nabors
Bermuda shall become fully vested upon such Change in Control as if the
performance goal(s) with respect to relative Total Shareholder Return set forth
in the applicable award agreement were achieved at maximum levels.”

 

3.              As amended by paragraphs 1 and 2 above, the Agreement remains in
full force and effect.  This Amendment may be executed in two or more
counterparts each of which shall be deemed an original but which taken together
shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the
31st day of December, 2018.

 

 

 

 

COMPANY:

 

 

 

Nabors Industries Ltd.

 

 

 

 

 

By:

/s/Mark D. Andrews

 

 

Its Corporate Secretary

 

 

 

 

 

Nabors Industries, Inc.

 

 

 

 

 

By:

/s/Michael Rasmuson

 

 

Its Vice President and General Counsel

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/William Restrepo

 

William Restrepo

 

--------------------------------------------------------------------------------